DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, 11, 14, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lam US Patent No. 8924832 (herein after referred to as Lam) in view of Lasser US Patent Application Publication No. 2015/0058535 (herein after referred to as Lasser).
Regarding claim 1, Lam describes a storage system comprising: a plurality of solid-state storage devices (Non-volatile memory can be partitioned into blocks that can comprise one or more pages, which can comprise one or more memory locations configured to store data (column 3, lines 19 – 21)); and a storage controller operatively coupled to the plurality of solid-state storage devices, the storage controller comprising a processing device (The process 500 can be implemented by the controller 130 and/or the data relocation module 132 (column 6, lines 56 – 60)), the processing device to: receive, from a first solid-state storage device of the plurality of solid-state storage devices, an indication that data stored at the first solid-state storage device is affected by read disturb (Data relocation can be performed in connection with garbage collection, wear leveling, error handling, read disturb prevention and correction, and so on (column 6, lines 56 – 60).  In block 504, the process 500 can determine whether the stored data is accessible.  For example, the process 500 can determine whether an uncorrectable error (e.g., uncorrectable ECC error) was encountered during the retrieval of stored data… (column 6, lines 63 – 67).  Although such mechanisms are described in the context of searching the mapping (e.g., logical to physical mapping table) during performing garbage collection, the disclosed mechanisms can be applied to other types of system data and other types of operations, such as wear leveling, error handling, read disturb prevention and correction, and so on (column 8, lines 44 – 50)); identify a second solid-state storage device of the plurality of solid-state storage devices for relocation of the data upon receiving the indication (In one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (column 7, lines 1 – 7)); and transmit, to the first solid-state storage device, a command comprising information associated with the relocation of the data from the first solid-state storage device to the second solid-state storage device, wherein the command causes the first solid-state storage device to relocate the data to the second solid-state storage device (The process 500 can transition to block 508 where it can write or move the data to another memory location (e.g., physical address that was associated with the logical address in block 506)… (column 7, lines 10 – 13)).  Lam does not specifically disclose that the command is transmitted while bypassing the storage controller.
Lasser describes a data storage device that reduces the effects of read disturb by identifying sequences of frequently read addresses and initiating a remedial action, such as relocating data from an affected physical block to another physical block (page 1, paragraph [0011]).  The memory management engine 168 may determine to issue the relocate command 176 based on one or (page 4, paragraph [0033]).  Finally, Lasser discloses that as an alternative to data being read from the non-volatile memory being transferred to a controller, a relocate command 177 may cause the non-volatile memory 104 to perform a copy-back operation where data is being copied within the memory die 103 without being transferred to the controller 120 for error correction (page 3, paragraph [0026]).  
  Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lasser teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of issuing a relocate command that performs a copy-back operation where data is copied within the memory die without being transferred to the controller as taught by Lasser in the Lam system as an effective alternative to directing the relocation operation through the controller, as explicitly suggested by Lasser.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data relocation to address read disturb.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 4, Lam in view of Lasser describe the storage system of claim 1 (see above), wherein the processing device is further to: update a (In one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (Lam, column 7, lines 1 – 7).  The process 500 can transition to block 508 where it can write or move the data to another memory location (e.g., physical address that was associated with the logical address in block 506)… (Lam, column 7, lines 10 – 13).  An acknowledgement of completion is necessarily inherent since the process steps do not move until they are completed).
Regarding claim 7, Lam in view of Lasser describe the storage system of claim 1 (see above), wherein the data being affected by read disturb comprises: a read count associated with the data satisfying a read count threshold (While Lam suggests triggering relocation based on the number of uncorrectable errors (Lam, column 6, lines 65 – 67), Lasser describes, as an alternative to issuing a relocate command in response to the count of errors exceeding an error threshold, the memory management engine may determine to issue the relocate command based on one or more other factors, such as based on a count indicating the number of times the data corresponding to the first sequence of addresses has been read from the non-volatile memory since a most recent read disturb remedial action has been performed (Lasser, page 4, paragraph [0033])).
Regarding claim 8, Lam describes a method, comprising: receiving, by a processing device of a storage controller (The process 500 can be implemented by the controller 130 and/or the data relocation module 132 (column 6, lines 56 – 60)) from a first solid-state storage device of a plurality of solid-state storage devices (Non-volatile memory can be partitioned into blocks that can comprise one or more pages, which can comprise one or more memory locations configured to store data (column 3, lines 19 – 21)), an indication that data stored at the first solid-state storage device is affected by read disturb (Data relocation can be performed in connection with garbage collection, wear leveling, error handling, read disturb prevention and correction, and so on (column 6, lines 56 – 60).  In block 504, the process 500 can determine whether the stored data is accessible.  For example, the process 500 can determine whether an uncorrectable error (e.g., uncorrectable ECC error) was encountered during the retrieval of stored data… (column 6, lines 63 – 67).  Although such mechanisms are described in the context of searching the mapping (e.g., logical to physical mapping table) during performing garbage collection, the disclosed mechanisms can be applied to other types of system data and other types of operations, such as wear leveling, error handling, read disturb prevention and correction, and so on (column 8, lines 44 – 50)); identifying a second solid-state storage device of the plurality of solid-state storage devices for relocation of  (In one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (column 7, lines 1 – 7)); and transmitting, to the first solid-state storage device, a command comprising information associated with the relocation of the data from the first solid-state storage device to the second solid-state storage device, wherein the command causes the first solid-state storage device to relocate the data to the second solid-state storage device (The process 500 can transition to block 508 where it can write or move the data to another memory location (e.g., physical address that was associated with the logical address in block 506)… (column 7, lines 10 – 13)).  Lam does not specifically disclose that the command is transmitted while bypassing the storage controller.
Lasser describes a data storage device that reduces the effects of read disturb by identifying sequences of frequently read addresses and initiating a remedial action, such as relocating data from an affected physical block to another physical block (page 1, paragraph [0011]).  The memory management engine 168 may determine to issue the relocate command 176 based on one or more other factors, such as based on a count indicating the number of times the data corresponding to the first sequence of addresses 170 has been read from the non-volatile memory 104 since a most recent read disturb remedial action has been performed (page 4, paragraph [0033]).  Finally, Lasser discloses that as an alternative to data being read from the non-volatile memory being (page 3, paragraph [0026]).  
  Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lasser teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of issuing a relocate command that performs a copy-back operation where data is copied within the memory die without being transferred to the controller as taught by Lasser in the Lam system as an effective alternative to directing the relocation operation through the controller, as explicitly suggested by Lasser.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data relocation to address read disturb.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, Lam in view of Lasser describe the method of claim 8 (see above), further comprising: updating a mapping data structure to deallocate the data stored at the first solid-state storage device and associate the data with the second solid-state storage device upon receiving an acknowledgement that the data has been relocated from the second solid-state storage device (In one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (Lam, column 7, lines 1 – 7).  The process 500 can transition to block 508 where it can write or move the data to another memory location (e.g., physical address that was associated with the logical address in block 506)… (Lam, column 7, lines 10 – 13).  An acknowledgement of completion is necessarily inherent since the process steps do not move until they are completed).
Regarding claim 14, Lam in view of Lasser describe the method of claim 8 (see above), wherein the data being affected by read disturb comprises: an error rate associated with the data satisfying an error rate threshold (For example, the process 500 can determine whether an uncorrectable error (e.g., uncorrectable ECC error) was encountered during the retrieval of stored data (Lam, column 6, lines 65 – 67).  An uncorrectable ECC error means that the number of errors exceeded the ECCs ability to correct errors, which can be interpreted as an error rate exceeding a threshold [of correctable errors]).
Regarding claim 15, Lam describes a non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a storage controller to (The process 500 can be implemented by the controller 130 and/or the data relocation module 132 (column 6, lines 56 – 60).  …the various components illustrated in the figures may be implemented as SOFTWARE and/or firmware on a processor, ASIC/FPGA, or dedicated hardware (column 9, lines 13 – 16)): receive, from a first solid-(Non-volatile memory can be partitioned into blocks that can comprise one or more pages, which can comprise one or more memory locations configured to store data (column 3, lines 19 – 21)), an indication that data stored at the first solid-state storage device is affected by read disturb (Data relocation can be performed in connection with garbage collection, wear leveling, error handling, read disturb prevention and correction, and so on (column 6, lines 56 – 60).  In block 504, the process 500 can determine whether the stored data is accessible.  For example, the process 500 can determine whether an uncorrectable error (e.g., uncorrectable ECC error) was encountered during the retrieval of stored data… (column 6, lines 63 – 67).  Although such mechanisms are described in the context of searching the mapping (e.g., logical to physical mapping table) during performing garbage collection, the disclosed mechanisms can be applied to other types of system data and other types of operations, such as wear leveling, error handling, read disturb prevention and correction, and so on (column 8, lines 44 – 50)); identify a second solid-state storage device of the plurality of solid-state storage devices for relocation of the data upon receiving the indication (In one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (column 7, lines 1 – 7)); and transmit, to the first solid-state storage device, a command comprising information associated (The process 500 can transition to block 508 where it can write or move the data to another memory location (e.g., physical address that was associated with the logical address in block 506)… (column 7, lines 10 – 13)).  Lam does not specifically disclose that the command is transmitted while bypassing the storage controller.
Lasser describes a data storage device that reduces the effects of read disturb by identifying sequences of frequently read addresses and initiating a remedial action, such as relocating data from an affected physical block to another physical block (page 1, paragraph [0011]).  The memory management engine 168 may determine to issue the relocate command 176 based on one or more other factors, such as based on a count indicating the number of times the data corresponding to the first sequence of addresses 170 has been read from the non-volatile memory 104 since a most recent read disturb remedial action has been performed (page 4, paragraph [0033]).  Finally, Lasser discloses that as an alternative to data being read from the non-volatile memory being transferred to a controller, a relocate command 177 may cause the non-volatile memory 104 to perform a copy-back operation where data is being copied within the memory die 103 without being transferred to the controller 120 for error correction (page 3, paragraph [0026]).  

Regarding claim 18, Lam in view of Lasser describe the non-transitory computer readable storage medium of claim 15 (see above), wherein the processing device is further to: update a mapping data structure to deallocate the data stored at the first solid-state storage device and associate the data with the second solid-state storage device upon receiving an acknowledgement that the data has been relocated from the second solid-state storage device (In one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (Lam, column 7, lines 1 – 7).  The process 500 can transition to block 508 where it can write or move the data to another memory location (e.g., physical address that was associated with the logical address in block 506)… (Lam, column 7, lines 10 – 13).  An acknowledgement of completion is necessarily inherent since the process steps do not move until they are completed).
Regarding claim 21, Lam in view of Lasser describe the non-transitory computer readable storage medium of claim 15 (see above), wherein the data being affected by read disturb comprises: an amount of time associated with the data satisfying a time threshold (However, the memory management engine 168 may impose a time limit that the relocate command 176 may be delayed and may issue the relocate command 176 even during a period of high activity from the host device 130 when the time limit has been reached.  By ensuring the relocate command 176 is issued when the time limit has been reached due to a period of high activity, read disturb effects may be remedied even under circumstances where the host device 130 is operating abnormally (Lasser, page 4, paragraph [0032])).
Claims 2, 5, 9-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Lasser, further in view of Kumar et al. US Patent Application Publication No. 2018/0150256 (herein after referred to as Kumar).
Regarding claim 2, Lam in view of Lasser describe the storage system of claim 1 (see above).  Lam does not specifically describe wherein the information associated with the relocation of the data comprises one or more transformation operations to be performed on the data and wherein the one or more transformation operations comprise encryption of the data.
(page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lam system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 5, Lam in view of Lasser describe the storage system of claim 1 (see above).  Lam does not specifically describe wherein the command comprising the information associated with the relocation of the data comprises 
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lam system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 9, Lam in view of Lasser describe the method of claim 8 (see above).  Lam does not specifically describe wherein the information associated with the relocation of the data comprises one or more transformation operations to be performed on the data and wherein the one or more transformation operations comprise a format change of the data.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  Encryption of data may be considered a “format change” since the data is now provided in an encrypted format.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lam system for 
Regarding claim 10, Lam in view of Lasser describe the method of claim 8 (see above).  Lam does not specifically describe wherein the data is transmitted from the first solid-state storage device to the second solid-state storage device via a network switch.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations 
Regarding claim 12, Lam in view of Lasser describe the method of claim 8 (see above).  Lam does not specifically describe wherein the command comprising the information associated with the relocation of the data comprises an identification of the data stored in an encrypted segment of data, wherein the command causes the first solid-state storage device to decrypt the encrypted segment and extract the data from the encrypted segment.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  

Regarding claim 19, Lam in view of Lasser describe the non-transitory computer readable storage medium of claim 15 (see above).  Lam does not specifically describe wherein the command comprising the information associated with the relocation of the data comprises an identification of the data stored in an encrypted segment of data, wherein the command causes the first solid- state storage device to decrypt the encrypted segment and extract the data from the encrypted segment.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lam system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Lasser, further in view of Brinicombe et al. US Patent Application Publication No. 2015/0301964 (herein after referred to as Brinicombe).
Regarding claim 3, Lam in view of Lasser describe the storage system of claim 1 (see above).  It does not specifically describe wherein the data is transmitted from the first solid-state storage device to the second solid-state storage device via a mesh network.
Brinicombe describes a multi-memory system.  Specifically, it is disclosed that a storage system can contain one or more ASICs.  In order to aggregate the storage performance of multiple ASICs, multiple ASICs can be interconnected as (page 4, paragraph [0047]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Brinicombe teachings in the Lam system. Skilled artisan would have been motivated to incorporate the specific alternative option of using a mesh topology as taught by Brinicombe in the Lam system for effectively providing interconnection and communication in a storage system.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage systems.  This close relation between both of the references highly suggests an expectation of success.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Lasser, further in view of Olbrich et al. US Patent Application Publication No. 2009/0168525 (herein after referred to as Olbrich).
Regarding claim 6, Lam in view of Lasser describe the storage system of claim 1 (see above).  While Lam discloses that data relocation can be performed in connection with garbage collection, wear leveling, error handling, read disturb prevention and correction, and so on (column 6, lines 57 – 60), it does not specifically describe wherein the relocation of the data from the first solid-state 
Olbrich describes that a SuperBlock containing errors may be identified for preferential [accelerated] garbage collection, since the presence of errors in certain sectors may mean that adjoining sectors also contain errors.  Preferential garbage collection involves a certain amount of inefficiency, since the selected SuperBlock will probably contain more valid data than the SuperBlock that would have been selected without the preference (see below for a discussion of garbage collection), but this inefficiency is much less than the inefficiency imposed by immediately rewriting any SuperPage found to contain errors (page 24, paragraph [0489]).  This is considered “accelerated” garbage collection because it clearly selects a normally inefficient SuperBlock, thus accelerating its selection over those blocks that would have normally been selected.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Olbrich teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of preferential garbage collection as taught by Olbrich in the Lam system for effectively handling a SuperBlock with a number of errors.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as garbage collection.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 13, Lam in view of Lasser describe the method of claim 8 (see above).  While Lam discloses that data relocation can be performed in connection with garbage collection, wear leveling, error handling, read disturb prevention and correction, and so on (column 6, lines 57 – 60), it does not specifically describe wherein the relocation of the data from the first solid-state storage device to the second solid-state storage device is associated with an accelerated garbage collection operation.
Olbrich describes that a SuperBlock containing errors may be identified for preferential [accelerated] garbage collection, since the presence of errors in certain sectors may mean that adjoining sectors also contain errors.  Preferential garbage collection involves a certain amount of inefficiency, since the selected SuperBlock will probably contain more valid data than the SuperBlock that would have been selected without the preference (see below for a discussion of garbage collection), but this inefficiency is much less than the inefficiency imposed by immediately rewriting any SuperPage found to contain errors (page 24, paragraph [0489]).  This is considered “accelerated” garbage collection because it clearly selects a normally inefficient SuperBlock, thus accelerating its selection over those blocks that would have normally been selected.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Olbrich teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of preferential garbage collection as taught by Olbrich in the Lam system for effectively handling a SuperBlock with a 
Regarding claim 20, Lam in view of Lasser describe the non-transitory computer readable storage medium of claim 15 (see above).  While Lam discloses that data relocation can be performed in connection with garbage collection, wear leveling, error handling, read disturb prevention and correction, and so on (column 6, lines 57 – 60), it does not specifically describe wherein the relocation of the data from the first solid-state storage device to the second solid-state storage device is associated with an accelerated garbage collection operation.
Olbrich describes that a SuperBlock containing errors may be identified for preferential [accelerated] garbage collection, since the presence of errors in certain sectors may mean that adjoining sectors also contain errors.  Preferential garbage collection involves a certain amount of inefficiency, since the selected SuperBlock will probably contain more valid data than the SuperBlock that would have been selected without the preference (see below for a discussion of garbage collection), but this inefficiency is much less than the inefficiency imposed by immediately rewriting any SuperPage found to contain errors (page 24, paragraph [0489]).  This is considered “accelerated” garbage collection because it clearly selects a normally inefficient SuperBlock, thus accelerating its selection over those blocks that would have normally been selected.  
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Lasser, further in view of Hyun et al. US Patent Application Publication No. 2015/0193302 (herein after referred to as Hyun).
Regarding claim 16, Lam in view of Lasser describe the non-transitory computer readable storage medium of claim 15 (see above).  Lam does not specifically describe wherein the information associated with the relocation of the data comprises one or more transformation operations to be performed on the data and wherein the one or more transformation operations comprise a modification to encoded metadata associated with the data.
Hyun describes that a refresh module selectively refreshes data from a first set of non-volatile storage cells for copying or moving the data back to a second set of non-volatile storage cells.  The refresh module may refresh and/or re-encode data by re-packetizing the data (e.g., removing headers or other metadata and reformatting the data with new headers or other metadata).  Re-(page 11, paragraph [0098]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hyun teachings in the Lam system. Skilled artisan would have been motivated to incorporate the method of re-encoding data for copying or moving by re-packetizing the data, specifically by removing headers or other metadata and reformatting the data with new headers or other metadata as taught by Hyun in the Lam system for effectively providing the chance to remove invalid data from a page or erase block being refreshed as suggested by Hyun.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement in non-volatile memory systems.  This close relation between both of the references highly suggests an expectation of success.
Response to Arguments
Applicant argues, with respect to claims 1, 8, and 15, that Lam does not teach or suggest the newly added limitations directed to bypassing the storage controller.  Examiner points to Lasser which is believed to obviously suggest such as change as described in the rejection above
Applicant argues, with respect to the remaining claims that they depend from the independent claims argued above and are therefore allowable for the same reasons.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
March 25, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136